UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 06-4303


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

v.

DANIEL WATLINGTON, a/k/a Gator Slim,

                Defendant – Appellant.




                            No. 06-4304


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

v.

THOMAS PATRICK MCGLON,

                Defendant – Appellant.


Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Fox, Senior
District Judge. (5:05-cr00004-F)


Argued:   May 16, 2008                    Decided:   July 23, 2008


Before NIEMEYER, KING and GREGORY, Circuit Judges.
Affirmed by unpublished opinion.       Judge Gregory wrote    the
opinion in which Judge Niemeyer and Judge King joined.


ARGUED:    Geoffrey Wuensch Hosford, HOSFORD & HOSFORD, PC,
Wilmington, North Carolina; Sue Ann Genrich Berry, BOWEN, BERRY
& POWERS, Wilmington, North Carolina, for Appellants. Banumathi
Rangarajan, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee. ON BRIEF: George E. B. Holding, United
States Attorney, Anne M. Hayes, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
GREGORY, Circuit Judge:

     In       this     case,      two    white-collar         criminal       defendants

challenge the denial of their motions for acquittal, the amount

of the intended loss calculated by the district court, and the

issuance of restitution orders.                  One of the defendants also

challenges a four-level enhancement for his role in the offense.

Because the district court acted properly with respect to all

four of these issues, we affirm.



                                           I.

     Daniel          Watlington     (―Watlington‖)         and        Thomas       McGlon

(―McGlon‖),      along     with     others,      worked    together        in     several

complicated,         money-making       schemes.          Watlington         and        Bill

Muwwakkil      (―Muwwakkil‖)        operated     the   company        We   Do     It    All

(―W.D.I.A.‖),        through   which      they   arranged      financing         as    loan

brokers.        (J.A.    1564.)         Watlington     also    operated         Financial

Consultant Services (―FCS‖).              McGlon owned Villei International

Trust,    a    business    that     offered      collateral      in    the       form    of

certificates of enhancement, as well as Villei International.

The co-defendants engaged in four distinct money-making schemes:

an advance fee scheme,1 a counterfeit check scheme,2 a fictitious


     1
       Often times the clients serviced were individuals who had
been incapable of obtaining a loan through conventional means
who then sought financing with the defendants.       The victims
(Continued)
                                           3
Japanese bond scheme,3 and a counterfeit certificate of deposit

scheme.4




included Alvice and Janice Hunter, Juanita McNair, Jorge
Rodriguez, Dr. Kathryn Kepes and Dr. Pamela Maraldo, Dr. Gayle
Gibson, Penny Brooks and Tom Baker, Kevin Schullstrom and his
partner, Harold Hill, III, Lester Kaltenecker, and John Johnson.
     2
       Watlington and Muwwakkil gave clients cashier‘s checks
purported to be drawn on Continental Investment Bank.    Victims
testified that they had to pay up front and that the loan checks
they received did not clear. They were not refunded.
     3
       T.P. Jones worked for Watlington, Muwwakkil, and McGlon.
When he attempted to sell a series of Japanese bonds, he was
arrested.     (J.A. 1563.)     The FBI confiscated twenty-four
counterfeit bonds.   The bonds had a total face value of twelve
billion yen. (J.A. 467-68.) The FBI also confiscated a series
of documents authenticating the bonds. The FBI‘s investigation
revealed that the bonds had been deposited by an individual who
received them from Northeast Investment Institutions, Inc.
(―Northeast Investment‖), a company in which McGlon, Watlington,
and Muwwakkil were officers. Among the authenticating documents
was a letter from Northeast Investment describing the bonds‘
history that included McGlon‘s name, passport number, and
initials.   There was also a letter of authenticity signed by
McGlon, Muwwakkil, and Watlington.    Rickie Jessie, an employee
of   Watlington,   testified  to   creating  the   authenticating
documents. (J.A. 1557.)
     4
       Diether Heidenreich sought a loan.   Watlington told him
that Villei International Trust could issue a certificate of
deposit (―CD‖) that could be used as collateral against a loan.
Heidenreich wired Villei International Trust‘s attorney Clifton
West $25,000 and was given a CD from the Cayman Islands issued
by the Union Bank of Hong Kong.    (J.A. 1968-69.)   Heidenreich
tried to open a brokerage account with O‘Ryan Financial Services
(―OFS‖).   (J.A. 2076-79.)  He wished to borrow against the CD,
but banks would not accept it without insurance.    (J.A. 2080.)
Finally, a businessman named Leslie Edelman agreed to loan
Heidenreich money against the CD.      (J.A. 2081.)    Edelman‘s
lawyer, Heidenreich‘s representative, and an employee of OFS
participated in a conference call with someone representing
(Continued)
                               4
       Watlington, McGlon, Muwwakkil, Clifton West (―West‖),5 Rick

Jessie       (―Jessie‖),6   and   Gary   DeBellonia   (―DeBellonia‖)7   were

indicted with conspiracy (Count I), and wire fraud (Counts II-

X).8       Watlington, West, DeBellonia, and McGlon were also indicted

with conspiracy to commit money laundering (XVIII) and fifteen

counts of money laundering (Counts XIX-XXXIII).              Additionally,

Watlington and Muwwakkil were indicted with bank fraud (Counts

XI-XIV).




himself as a senior officer of ICBC Bank named Kim To Wong.
(J.A. 2085.) In fact, Wong was a fictitious person. A man who
worked with Watlington, acting at the direction of Watlington,
Muwwakkil, and McGlon, affected a Chinese accent and provided
false information during the call to build confidence in the
legitimacy of the CD.    (J.A.   839-45.)  After the phone call,
Edelman agreed to make the loan and transferred 1.78 million
dollars.   (J.A. 2090.)   When Heidenreich defaulted, the CD was
found to be fraudulent and Edelman lost his investment.
       5
       West was a lawyer who acted as the trust attorney for
Villei International Trust.
       6
       Jessie was one of Watlington‘s employees and occasionally
the recipient of money from West‘s trust account.
       7
        DeBellonia was the owner and operator of Management
Concepts, Inc., Corporate Capital Group, and Financial Solution
Resources, as well as a co-defendant in the indictment.
DeBellonia owned and operated multiple companies. He allegedly
operated six businesses between 1982 and 2004 with offices in
multiple states and one briefly in Mexico.        Watlington and
DeBellonia routinely referred clients to one another.
       8
       Watlington, West, and McGlon were indicted with a second
set of wire fraud charges (Counts XVI and XVII).


                                         5
     Watlington and McGlon entered pleas of not guilty to all

counts.      On     motion    from     the    Government,       the    district      court

dismissed Count XXXIII with respect to Watlington and Counts X,

XXVII, XXIX, XXXII, and XXXIII with respect to McGlon.                         The jury

found   both       men   guilty   of    all        the   remaining     charges.       The

district court sentenced McGlon to 360 months of imprisonment,

based   on     a    calculated    offense          level   of   forty-three       and   a

criminal history of two, and Watlington to 420 months, based on

his calculated offense level of forty-three and his criminal

history of three.         Watlington and McGlon appealed to this Court.



                                             II.

     Rule 29 of the Federal Rules of Criminal Procedure allows

defendants to file motions for judgments of acquittal.                         See Fed.

R. Crim. P. 29.          We review the denial of such motions de novo.

United States v. Smith, 451 F.3d 209, 216 (4th Cir. 2006).

A.   McGlon’s Challenges

     McGlon challenges his convictions on Counts II-X, XVI, and

XVII (Wire Fraud and Aiding and Abetting); Counts XIX-XXXIII

(Money Laundering); and Counts I and XVIII (Conspiracy to Commit

Wire Fraud, Bank Fraud, False Statements/Perjury).                        With respect

to his convictions for wire fraud, for money laundering, and for

conspiracy     to    commit    money     laundering,        wire      fraud,   and   bank



                                              6
fraud, McGlon argues that the Government failed to prove he had

the requisite intent to defraud.

1.    Wire Fraud

      Wire fraud under § 1343 is defined as occurring when a

defendant

      having devised or intending to devise any scheme or
      artifice to defraud, or for obtaining money or
      property by means of false or fraudulent pretenses,
      representations, or promises, transmits or causes to
      be transmitted by means of wire, radio, or television
      communication in interstate or foreign commerce, any
      writings, signs, signals, pictures, or sounds for the
      purpose of executing such scheme or artifice, shall be
      fined under this title or imprisoned not more than 20
      years, or both.

18   U.S.C.   §   1343.      Wire    fraud   has   ―two   essential   elements:

(1) the existence of a scheme to defraud and (2) the use of

. . . wire communication in furtherance of that scheme.‖                 United

States   v.   Curry,   461    F.3d    452,   457   (4th   Cir.   2006)   (citing

United States v. Godwin, 272 F.3d 659, 666 (4th Cir. 2001);

United States v. ReBrook, 58 F.3d 961, 966 (4th Cir. 1995)).                 To

establish a scheme to defraud, the Government must prove that

McGlon acted with the specific intent to defraud, which ―may be

inferred from the totality of the circumstances and need not be

proven by direct evidence.‖             United States v. Ham, 998 F.2d

1247, 1254 (4th Cir. 1993) (citing United States v. Saxton, 691

F.2d 712, 714 (5th Cir. 1982); United States v. Rhoads, 617 F.2d




                                        7
1313, 1316 (8th Cir. 1980); United States v. Beecroft, 608 F.2d

753, 757 (9th Cir. 1979)).

      Here,     the    totality        of    the      circumstances           indicates     that

McGlon    intended        to    defraud       the     victims.              West,   the    trust

attorney      for     McGlon‘s         company        Villei       International          Trust,

received the funds from many of the advance fee schemes and for

the fraudulent CD scheme into his attorney trust account.                                   West

would    then    wire     the        proceeds       to     various         recipients,     often

including     Villei      International             and    McGlon      &    Associates,     both

McGlon‘s companies.            Furthermore, McGlon testified that he would

use   Villei    International‘s             money         for    his   personal     expenses.

McGlon explained, ―Well, I didn‘t pay myself any money.                                      You

know, it was borrowed money, so I just--all I did was borrow it

from the partnership.                All of the money in Villei is borrowed

money.‖     (J.A. 2199.)             Additionally, Villei International Trust

was often held out to victims as the source for either funding

or for collateral.               Even McGlon‘s brief states that                          ―Villei

International         Trust      offered            collateral         in     the    form     of

certificates        of     deposit          that          were    credit        enhancements.

Mr. McGlon was introduced as the owner of Villei International

Trust.     Clifton West was the trust lawyer for Villei Trust.‖

(Appellants‘        Br.        6.)          McGlon         himself         encouraged      these

misconceptions.          He produced several fraudulent documents, such

as stand-by letters of credit and CDs, that were then used to

                                                8
gain the trust of the fraud victims.                         At trial, Lou Ann Jackson,

an   employee           of    Federated      Business        Services,   testified    that

McGlon personally directed her to prepare several documents that

proved       to     be       misleading      and/or    fraudulent.         (J.A.   1648.)

Although many of the victims dealt more directly with Muwwakkil,

Watlington, and West, McGlon‘s involvement in and benefit from

the wire fraud is clear.                     As a result, we affirm the district

court‘s denial of McGlon‘s motion for a judgment of acquittal on

multiple wire fraud counts.

2.     Money Laundering

       Money laundering, as conceived by § 1956(a)(1), prohibits a

much broader range of conduct than what constitutes the popular

concept of money laundering.                   United States v. Bolden, 325 F.3d

471,       486    (4th       Cir.   2003).      Both    McGlon     and   Watlington   were

charged          with    money      laundering       under    §   1956(a)(1)(B)(i)9    and

conspiring to commit money laundering under § 1965(h).                             Section

1956(a)(1) provides:

       Whoever, knowing that the property involved in a
       financial transaction represents the proceeds of some
       form of unlawful activity, conducts or attempts to
       conduct such a financial transaction which in fact
       involves the proceeds of specified unlawful activity--
       . . .
             (B) knowing that the transaction is designed
             in whole or in part–

       9
       Counts XIX-XXXIII charged McGlon with money laundering
pursuant to Section 1956(a)(1)(B)(i).    As stated, the district
court dismissed Counts XXVII, XXIX, XXXII, and XXXIII.


                                                 9
                  (i) to conceal or disguise the
                  nature, the location, the source,
                  the ownership, or the control of
                  the proceeds of specified unlawful
                  activity

18 U.S.C. § 1956(a)(1)(B)(i).               In short, to be convicted of

money laundering, a defendant must first know that the property

involved in the financial transaction represents the proceeds of

some specified unlawful activity.             Although McGlon maintains he

was not aware that the funds he received were laundered fraud

proceeds, the evidence that he was aware of and participated in

the   fraud   contradict      this    assertion.          Moreover,   McGlon‘s

multiple companies with multiple offices and his employment of

West, as well as his efforts to send and receive mail at several

locations,    such    as   the   Mailboxes,      Etc.10    and   Edward   Jones

Investment,11 indicate an attempt to divert attention from who

was receiving the funds.             DeBellonia testified that when he



      10
         McGlon       would   receive mail addressed to both him
personally and       Villei   International at a Mailboxes, Etc. in
Dalton, GA.
      11
        McGlon had an account with Edward Jones Investment in
Calhoun, GA.    In 1997, he met with investment representative
Frances Burton Cochran (―Cochran‖).    (J.A. 500-01.)    He told
Cochran that he was receiving money from some bonds and wanted
to invest it with her company.    (J.A. 502.)   He asked her to
prepare and sign a letter on Edward Jones‘ letterhead, stating
that Edward Jones had received twenty-four Japanese bonds from
Dean Witter Reynolds. (J.A. 511-15.) He also asked Cochran if
he could receive a package at that address and subsequently have
it picked up and sent by Fed-Ex. (J.A. 503-09.)


                                       10
first began working with Villei International Trust and McGlon,

―Mr. West wanted me to be very clear that all fees that would be

paid would be paid by my clients to Villei International Trust

[and] would be going to his trust account. . . .‖                 (J.A. 231.)

Because the record demonstrates that the use of West‘s attorney

trust   account    and    the   wiring   of   funds    to    several   separate

recipients was an attempt ―to conceal or disguise the nature,

the location, the source, the ownership, or the control of the

proceeds of specified unlawful activity,‖ we affirm the district

court‘s denial of McGlon‘s motion for a judgment of acquittal

with respect to his money laundering convictions.

3.   Conspiracy

     Section 371, the general conspiracy statute, criminalizes

agreements to commit substantive offenses.             18 U.S.C. § 371.      To

establish   that   a     conspiracy   took    place,   the    Government   must

prove that there was ―an agreement to commit an offense, willing

participation by the defendant, and an overt act in furtherance

of the conspiracy.‖        United States v. Tucker, 376 F.3d 236, 238

(4th Cir. 2004) (citing United States v. Edwards, 188 F.3d 230,

234 (4th Cir. 1999)).

     Count I charged McGlon with a multiple object conspiracy:

to commit wire fraud, to commit bank fraud, and to make false




                                      11
statements under oath.12          (The Government also charged McGlon

with a separate count for conspiracy to commit money laundering,

which appeared in Count XVIII.)             Courts have ―uniformly upheld

multiple-object       conspiracies,        and     they      have    consistently

concluded   that     a   guilty   verdict        must   be    sustained    if     the

evidence shows that the conspiracy furthered                    any one     of the

objects alleged.‖        Bolden, 325 F.3d at 492 (citing Griffin v.

United States, 502 U.S. 46 (1991) (emphasis added)).                       Although

McGlon challenges each of these objects separately, they are all

associated with the single conspiracy in Count I.                   Thus, despite

what    McGlon   argues,    the    evidence        need      only   show   that     a

conspiracy furthered one of the three objects for the guilty

verdict in Count I to be sustained.               While the Court recognizes

we need only to hold that one object was sufficiently proven to

sustain the verdict, we address each of the objects in turn.

a.     Wire Fraud

       Above, we affirmed the district court‘s denial of McGlon‘s

motion for a judgment of acquittal for his substantive wire

fraud charge.       Similarly, the evidence of substantive wire fraud

likewise indicates McGlon‘s participation in the conspiracy to

commit that object.         For example, McGlon produced fraudulent


       12
       Count I includes the conspiracy charge, as well as overt
acts in furtherance of the conspiracy and to effect its
objectives. (J.A. 67-71.)


                                      12
documents     which    were      then   held    out   by    other    members    of   the

conspiracy, such as Watlington and Muwwakkil, to defraud the

victims.      McGlon‘s lawyer, West, received the wired proceeds of

the fraud and then transferred the money to McGlon or one of

McGlon‘s companies.         We, therefore, conclude that McGlon entered

into    an    agreement     to    commit     wire     fraud,   that      he   willingly

participated in that conspiracy, and that he committed overt

acts in order to further the conspiracy.

b.     Bank Fraud

       Section 1344 prohibits knowingly defrauding or attempting

to defraud a financial institution.                 It provides:

       Whoever knowingly executes, or attempts to execute, a
       scheme or artifice—
            (1) to defraud a financial institution; or
            (2) to obtain any of the moneys, funds,
            credits,   assets,   securities,   or   other
            property owned by, or under the custody or
            control of, a financial institution, by
            means of false or fraudulent pretenses,
            representations, or promises;
       shall be fined not more than $1,000,000 or imprisoned
       not more than 30 years, or both.

18. U.S.C. § 1344.         McGlon does not challenge his conviction for

substantive bank fraud.            He only attacks bank fraud as an object

of the Count I conspiracy charge.

       In    committing    bank     fraud,      McGlon     acted    in   concert     with

other individuals, including Watlington and Muwwakkil.                             While

other   members       of   the    conspiracy      played     more    visible     roles,

McGlon agreed to commit the offense, willingly participated, and

                                           13
committed overt acts in furtherance of the conspiracy.                                     For

example,       McGlon    met    with   a   victim          of   the    counterfeit        check

scheme,        who    sought    a    refund      of    the        returned       check,    and

represented himself as an associate of Continental Investment

Bank.      The       victim    never   received        his      money.       Additionally,

McGlon had documents made, such as stand-by letters of credit

and     CDs,    which    were       then   used       in    the       fraud.13      Although

Watlington       and    Muwwakkil      dealt      with      the    fraud     victims      more

directly, McGlon participated in the bank fraud willingly and

committed overt acts to perpetuate that fraud.

c.    Perjury

      McGlon also challenges the perjury object of Count I.                                  A

person has committed perjury when he or she

      13
         From 1999-2005, McGlon was a regular customer of
Federated Business Services, a company that provides business
services.    One of the employees, Lou Ann Jackson (―Jackson‖)
testified that McGlon had her scan an image of an Asian
signature and then create a signature stamp using the scan.
(J.A. 1668-69.)     Jackson also typed documents.      She recalled
that McGlon would tape signatures to finished documents and make
copies. (J.A. 1634-35.) Later, Jackson would insert electronic
signatures, as directed by McGlon.        McGlon kept the original
documents.     During the trial, Jackson identified several
documents she had prepared for McGlon, including stand-by
letters of credit and CDs. While awaiting trial, McGlon filed a
criminal complaint against Jackson, alleging she committed fraud
and made a fraudulent statement under oath during the FBI
investigation.    (J.A. 2297-2300.)      He denied giving her any
instructions or signatures.      Villei International also obtained
business   services    from    a    Bahamas-based   business  named
Presidential Services.     (J.A. 1059-61.)     The company sent and
received faxes.    The company also prepared a document with the
Union Bank name and address.


                                            14
     (1) having taken an oath before a competent tribunal,
     officer, or person, in any case in which a law of the
     United States authorizes an oath to be administered,
     that he will testify, declare, depose, or certify
     truly, or that any written testimony, declaration,
     deposition, or certificate by him subscribed, is true,
     willfully and contrary to such oath states or
     subscribes any material matter which he does not
     believe to be true; or
     (2) in any declaration, certificate, verification, or
     statement under penalty of perjury as permitted under
     section 1746 of title 28, United States Code,
     willfully subscribes as true any material matter which
     he does not believe to be true.

18   U.S.C.    §   1621.         Again,      McGlon    does    not    challenge    a

substantive perjury conviction,14 but rather the perjury object

of his conspiracy conviction.

     As    mentioned,      one    of   the     schemes    perpetrated      by     the

defendants consisted of passing off fraudulent Japanese bonds as

genuine.      During a deposition with the SEC, McGlon denied any

knowledge of the counterfeit bonds:

     Q: Did the fact         that      the     other   bonds   were    seized
     concern you?

     A: No, it had nothing to do with it.

     Q: Why did you think they were seized?

     A: I guess because they were phoney.                I have no idea.

     Q: Did the notion that Northeast was working on some
     phoney bonds concern you?

     A: Not at all.

     Q: Why not?

     14
          There was no independent, substantive perjury charge.


                                          15
       A: Why would it, you know?                  It has nothing to do with
       me, period.

(J.A.    1123.)           Watlington       similarly        claimed    the    bonds   were

authentic.         (J.A. 1114.)

       Yet contrary to McGlon‘s and Watlington‘s depositions, at

trial, the owner of a printing and graphics company testified

that McGlon had contacted him about producing a certificate with

a   hand-drawn       border.        (J.A.     528-30.)          The    printer   referred

McGlon to a graphic designer who took the project.                            (J.A. 530.)

McGlon later gave the graphic designer foreign characters to add

to the design, telling him that the certificates were part of a

gift    to    twelve       Japanese       salesmen        reflecting    the    amount    of

product they had sold.               When the graphic designer was finished

the    printer       printed    and       embossed        the   certificates     using    a

special      paper       provided    by    McGlon.          Additionally,      the    FBI‘s

investigation revealed that the bonds had been deposited by an

individual         who    received     them        from    Northeast     Investment,      a

company       in    which      McGlon,      Watlington,          and    Muwwakkil     were

officers.         Among the authenticating documents was a letter from

Northeast Investment describing the bonds‘ history that included

McGlon‘s name, passport number, and initials.                          There was also a

letter       of    authenticity        signed        by     McGlon,     Muwwakkil,      and

Watlington.



                                              16
     This evidence indicates that McGlon was well-aware that the

bonds were fraudulent at the time he was deposed.                          Thus, while

it is clear that both McGlon and Watlington lied under oath,

whether they coordinated those untruths is unknown.                         That said,

although there is           not as much evidence supporting the false

statement object as that which supports the wire and bank fraud

conspiracy objects, the Court need only establish one of the

objects to affirm the conspiracy conviction in Count I.

     In    sum,       given     McGlon‘s         relationship       with    Muwwakkil,

Watlington,       West,       and    other       members      of     the    conspiracy

established      by   the     record,      as    well   as    his   own    actions   in

furtherance of the conspiracy, we sustain the guilty verdict

against McGlon on Count I.                We, therefore, affirm the district

court‘s denial of McGlon‘s motion for a judgment of acquittal

for Count I.

d.   Money Laundering

     Above,      we   affirmed      the    district     court       with   respect   to

McGlon‘s   substantive         money      laundering    convictions.          However,

McGlon    also    challenges        the    associated        conspiracy     conviction

pursuant to § 1956(h), found in Count XVIII.                         Section 1956(h)

provides that ―[a]ny person who conspires to commit any offense

defined in this section or § 1957 shall be subject to the same

penalties as those prescribed for the offense the commission of

which was the object of the conspiracy.‖                      18 U.S.C. § 1956(h).

                                            17
Again, West acted as Villei International Trust‘s trust attorney

and West‘s attorney trust account was a major situs of the money

laundering.          Because McGlon‘s companies received the laundered

money and he paid personal expenses with the money he received,

we conclude that McGlon entered into an agreement to receive the

laundered      funds     from    West‘s    attorney       trust   account.       As   a

result, we likewise affirm the denial of the motion for judgment

of acquittal with respect to McGlon‘s Count XVIII.

B.     Watlington

       Watlington challenges his conviction of conspiracy to make

materially false statements in Count I and his conviction of

money laundering in Counts XIX-XXXII.

1.     Conspiracy to Make Materially False Statements/Perjury

       Unlike       McGlon,    who   challenged     the    conspiracy    alleged      in

Count I with respect to all three objects, Watlington challenges

only    the     third    object,       perjury.       As    stated,     courts   have

consistently         sustained       guilty     verdicts     in    multiple-object

conspiracy          charges     when     evidence     demonstrates        that      the

conspiracy furthered just one of those objects.                         Bolden, 325

F.3d   at     492    (citing    Griffin    v.     United    States,   502    U.S.     46

(1991); United States v. Hudgins, 120 F.3d 483, 487 (4th Cir.

1997)).       Moreover, Watlington does not challenge his substantive

convictions for bank and wire fraud.                 Because only one of those

objects need be established as furthered by the conspiracy, and

                                           18
Watlington         challenges      only      one       of   three   of    the    objects,     we

affirm the verdict in Count I.

2.    Money Laundering

      As stated previously, the crime of money laundering under

§ 1956    is    rather       broad.          Watlington        argues     that    it   was   not

West‘s intent to launder money but to distribute earned funds

and that if West, as the principal, had no criminal intent,

neither     could      Watlington            as    an       aider   and    abettor.          The

foundational premise of Watlington‘s argument, mainly that West

had no intent to launder money as defined in § 1956, is patently

false.     Channeling the funds for various schemes through West‘s

attorney       trust       account      is    a    clear      attempt      ―to    conceal     or

disguise the nature, the location, the source, the ownership, or

the control of the proceeds of specified unlawful activity.‖

18 U.S.C.      §    1956(a)(1)(B)(i).                  Moreover,    according      to    West‘s

records, Watlington directly received the laundered funds from

West‘s accounts.            Thus, we affirm the district court‘s denial of

Watlington‘s         motion       for    a    judgment        of    acquittal      for    money

laundering.



                                               III.

      Although issues regarding the definition of intended loss

are   subject         to     de    novo       review,         we    review       the    factual

determination of the intended loss for clear error.                                      United

                                                  19
States v. Wells, 163 F.3d 889, 900 (4th Cir. 1998).                             Only a

preponderance of the evidence must support the findings.

       An intended loss is ―the pecuniary harm that was intended

to result from an offense,‖ including a harm that would have

been impossible or unlikely to occur.                       U.S.S.G. § 2B1.1 cmt.

n.3(A)(ii).        ―[T]he Guidelines permit courts to use intended

loss in calculating a defendant‘s sentence.‖                         United States v.

Miller,    316    F.3d       495,   502   (4th    Cir.      2003).      Additionally,

intended losses, according to former United States Sentencing

Guidelines Section 2F1.1 (deleted by consolidation with U.S.S.G.

§ 2B1.1), do not need to be determined with precision:                          a court

must     only    make    a    reasonable        estimate      of   loss,     given    the

available information.              See U.S.S.G. § 2B1.1 cmt. n.3(C) (―The

court need only make a reasonable estimate of the loss.‖); see

also   United     States      v.    Jackson,     524   F.3d    532,    547   (4th    Cir.

2008).

       The district court calculated intended loss according to

the face value of the counterfeit CDs and Japanese bonds and

according to the actual loss of the advance fees.                            McGlon and

Watlington argue that the district court erred in using the face

value of the counterfeit documents in making its calculation.

They assert that ―[n]o one would pay the face value of the CDs

when   Watlington       and    West    attempted       to   borrow    against    them.‖

(Appellants‘ Br. 52.)               They also maintain that ―[a]dding the

                                           20
face value of the CDs artificially inflates the intended loss

figure.‖         (Appellants‘     Br.     53.)        Although    it       may       have   been

unlikely that the members of the conspiracy could have borrowed

up to the face value amount of the fraudulent certificate of

deposit, intended loss, as defined, can encompass the unlikely

as     well    as     the    impossible.          See     U.S.S.G.         §     2B1.1      cmt.

n.3(A)(ii).          It, therefore, was not clear error on the part of

the district court to have valued the fraudulent CDs at their

face value for the purposes of calculating the intended loss.

       Further, McGlon and Watlington attack the calculated worth

of    the     fraudulent      Japanese    bonds,      arguing    that          the    district

court       should    have    valued     them    at     four   and     a       half    million

dollars, as testified by Special Agent Tong.                         (Appellants‘ Br.

54.)    Tong calculated the value using the conversion rate at the

time of trial.              However, the conspirators intended to profit

from the bonds when they were generated in 1997, not when Tong

made his assessment in 2005.               Thus, the district court used the

exchange rate at the time the bonds were produced, which yielded

a higher number than if the value had been calculated at the

time    of    the    trial.      ―A    finding    is     ‗clearly      erroneous‘           when

although there is evidence to support it, the reviewing court on

the     entire       evidence    is    left      with    the     definite            and    firm

conviction that a mistake has been committed.‖                       United States v.

United States Gypsum Co., 333 U.S. 364, 396 (1948).                              Because the

                                           21
district court did not make such a mistake by using the exchange

rate at the time of the crimes when calculating of intended

loss, we affirm the district court.



                                      IV.

    McGlon     and    Watlington     also     challenge      the     restitution

ordered by the district court.              This Court reviews criminal

restitution orders for abuse of discretion.                  United States v.

Henoud, 81 F.3d 484, 487 (4th Cir. 1996) (citing United States

v. Hoyle, 33 F.3d 415, 420 (4th Cir. 1994)).

    McGlon     and    Watlington    challenge      several     aspects     of   the

district    court‘s    restitution    order.        They     assert     that    the

district court erred in ordering restitution to entities who

were not actually ―victims‖ under the law.              Moreover, McGlon and

Watlington argue that the restitution figure itself was higher

than that found in the presentencing reports.                   McGlon asserts

that RBC Centura, Bank of America, and Richmond Savings Bank

cannot, by definition, be victims under the Mandatory Victim

Restitution     Act    (―MVRA‖),     as     they      are    not     ―persons.‖15

(Appellants‘    Br.    58.)        Additionally,      with     regard      to   the

financial     institutions,    McGlon       alleges     that       there   is    no

    15
         The banks were looking into returned checks from
Continental Investment Bank in conjunction with the counterfeit
check scheme.



                                      22
connection       between          the    counts        of     the     conviction             and   the

institutions.          Lastly, in reference to RBC Centura Bank, they

argue that the district court increased the restitution outlined

in the presentencing report without justification.

     McGlon also challenges the restitution ordered to Gayle,

Gibson, Leslie Edelman, Alvin and Janice Hunter, Joseph Norman,

and Elijah Stevenson.               (Appellants‘ Br. 58-60.)                      With regard to

Gibson,     he    argues          that     the    district           court        increased        the

restitution       amount      from       that    in     the    presentencing             report      by

$24,000.         He    asserts           that    Edelman,           who     loaned       money      to

Heidenreich based on the fraudulent CD and the phone call in

which     one    of   Watlington‘s          associates          impersonated             a    Chinese

banker, was not a victim of any of the offenses.                                         He argues

nothing     is    owed       to    the     Hunters          because        they        merely      gave

cashier‘s checks to Watlington.                       Moreover, McGlon maintains that

Norman    was    not     a   victim        and    that      there         was    an     unexplained

increase in the amount of restitution from the presentencing

report.     Lastly, McGlon maintains that Stevenson is not a victim

under the statute, as he gave checks directly to Watlington.

Similarly,       Watlington        objects       to     restitution             with    respect      to

several victims.16


     16
        Watlington objects to the restitution to Roderick Mims,
Jimtown First Baptist Church c/o Bill Bingham, Danny E. Elkins,
Jr., James Harrison, Leslie Edelman d/b/a Kimber Manufacturing,
(Continued)
                                                 23
      The MVRA provides for crimes of violence, offenses against

property, and crimes related to tampering due to which a victim

has suffered either a physical or pecuniary loss, ―the court

shall order, in addition to, or in the case of a misdemeanor, in

addition to or in lieu of, any other penalty authorized by law,

that the defendant make restitution to the victim of the offense

or,   if   the   victim     is   deceased,   to    the   victim‘s    estate.‖

18 U.S.C. § 3663A(a)(1).         The MVRA defines a victim as

      a person directly and proximately harmed as a result
      of the commission of an offense for which restitution
      may be ordered including, in the case of an offense
      that involves as an element a scheme, conspiracy, or
      pattern of criminal activity, any person directly
      harmed by the defendant‘s criminal conduct in the
      course of the scheme, conspiracy, or pattern.

Id. § 3663A(a)(2).        Thus, both those who are directly harmed and

those who are proximately harmed are entitled to restitution.

Moreover, this Circuit has upheld the payment of restitution

pursuant    to    the     MVRA     when    the    victims   are     financial

institutions.    See, e.g., United States v. Alalade, 204 F.3d 536

(4th Cir. 2000).        As a result, Watlington‘s argument that banks

do not meet the definition of victim under the MVRA fails.




Inc., Carlos Sanchez, Lennox Slinger, Richard Lamos, Wayne
Adams, Bennett J. Severson, the Hunters, Stevenson, Bank of
America, Richmond Savings Bank, and RBC Centura. (Appellant‘s
Br. 61.)


                                      24
    ―In       order   to    assure      effective    appellate     review    of

restitution orders, this circuit requires sentencing courts to

make specific, explicit findings of fact on each of the factors

set forth in § 3664(a).‖          United States v. Molen, 9 F.3d 1084,

1086 (4th Cir. 1993).       Section 3664(a) states that

    the court shall order the probation officer to obtain
    and include in its presentence report, or in a
    separate report, as the court may direct, information
    sufficient for the court to exercise its discretion in
    fashioning a restitution order.      The report shall
    include,   to the extent practicable, a complete
    accounting   of  the  losses   to  each   victim,  any
    restitution owed pursuant to a plea agreement, and
    information relating to the economic circumstances of
    each defendant.

18 U.S.C. § 3664(a).         In United States v. Molen, we explained

that ―these findings of fact must key a defendant‘s financial

resources, financial needs, and earning ability to the type and

amount of restitution.‖          Molen, 9 F.3d at 1086 (citing United

States   v.   Bruchey,     810   F.2d   456,   459   (4th   Cir.   1987)).    A

district court may satisfy these requirements in one of two

ways: by making factual findings or by adopting an adequate

presentencing report.

    With respect to restitution, the presentencing report for

both defendants stated:

    restitution must be ordered in this case without
    regard for the defendant‘s ability to pay.   However,
    the exact amount of restitution owed in this case has
    not been determined at this time.        Due to the
    complexity of the issue, the matter of restitution is
    still under investigation by this office and the

                                        25
    government.   A separate restitution hearing has been
    requested to address the issue of restitution pursuant
    to 18 U.S.C. § 3666A.

(J.A. 2653, ¶88;           J.A. 2718, ¶72.)          The district court held

restitution hearings for both McGlon and Watlington.

    Before the hearings, both McGlon and Watlington had the

opportunity       to   submit       written    objections      to    the    probation

officer‘s findings in the presentencing reports.                           While both

filed   objections      with    the    district     court,     neither      defendant

submitted any new evidence in support of their challenges.                        The

probation officer filed addenda to the reports.                       The probation

officer    then    filed    additional         addenda    to   the    presentencing

reports on the issue of restitution.                     During the restitution

hearings, neither Watlington nor McGlon presented any additional

evidence    in    support      of    their     objections.          Ultimately,   the

district court accepted the presentencing reports‘ findings.

    Because the district court may adopt the factual findings

in the presentencing report and neither defendant brought forth

any evidence to the contrary in his objections, the district

court did not abuse its discretion by ordering restitution based

on the findings found in the report.



                                          V.

    Finally, we address McGlon‘s challenge to the four-level

sentencing enhancement for his role in the offense.                     To give the

                                          26
proper   deference    to   the   district      court‘s   application    of   the

Sentencing Guidelines, this Court reviews factual determinations

for clear error and legal questions de novo.               United States v.

Blake, 81 F.3d 498, 503 (4th Cir. 1996) (citing United States v.

Singh, 54 F.3d 1182, 1190 (4th Cir. 1995)).

    The United States Sentencing Guidelines allow for a four-

level enhancement if the defendant was the leader, or organizer,

of criminal activity that involves five or more participants or

was in some other way extensive.                U.S.S.G. § 3B1.1(a).         The

presentencing report, thus, recommended that               McGlon‘s    offense

level be adjusted by four, alleging that ―McGlon organized the

offense and directed the activities of Watlington, additionally,

the offense was extensive and involved more than five persons.‖

(J.A. 2715.)

    However, in its statement of reasons, the district court

found that ―the defendant should not receive 4 points for his

rose [sic] in the offense and therefore reduces the 4 points to

zero.    However the offense level of 43 does not change as the

offense level cannot go below 43 in this matter.‖                (J.A. 2732.)

Additionally, the Government points out a four-point reduction

would have had no effect on McGlon‘s sentencing range, as after

subtracting    four   points     from    his   offense   level   of    48,   his

offense level would have been 44, and the Guidelines limited his



                                        27
total   offense    level    to    43.    (Appellee‘s    Br.   2,   n.2.)      We,

therefore, dismiss this issue as moot.



                                        VI.

    Given the evidence against them, the denial of McGlon‘s and

Watlington‘s      motions   for    judgments     of   acquittal    was   proper.

Furthermore, the district court‘s calculation of the intended

loss was not clearly erroneous.               Because Watlington and McGlon

failed to present any evidence in opposition to the findings

contained in the presentencing report, the district court did

not abuse its discretion in ordering restitution based on those

findings.   Accordingly, we affirm the district court.



                                                                         AFFIRMED




                                        28